 In the Matter Of WILLYS OVERLAND MOTORS, INC.andINTERNATIONALDIE SINKERS CONFERENCECase No. R-2863.-Decided September 19, 191Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of question: con-tract terminable upon the designation of other collective bargaining represent-atives by'the Board, no bar to; election necessary.UnitAppropriate for Collective Bargaining:separate unit comprising (liesinkers, trimmer makers, and their apprentices.Ritter cDougherty,byMr. James Holden,of Toledo, Ohio, forthe Company.Mr. J. G. Meiner,of South Euclid, Ohio, for the Die Sinkers.Dlr. C. M. Mulholland,of Toledo, Ohio, for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn May 29, 1941, International Die Sinkers Conference, hereincalled the Die Sinkers, filed with the Regional Director for theEighth Region (Cleveland, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Willys Overland Motors, Inc., Toledo, Ohio, herein calledthe Company, and requesting an investigation and certification of rep-resentativespursuantto Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On July 29, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On July 31, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the DieSinkers, and International Association of Machinists, herein called35 N L.R. B., No. 122.549 550,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe I. A. M., a labor organization claiming to represent employeesdirectly' affected by the investigation, and upon International Union,United Automobile Workers of America, Local 12. Pursuant tonotice, a hearing was held on August 7, 1941, at Toledo, Ohio, beforeHarry L. Lodish, the Trial Examiner duly designated by the ChiefTrial Examiner. International Union, United Automobile Workersof America, Local 12, did not appear at the hearing.The Company,the Die Sinkers, and the I. A. M. were represented and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed. .On August 26, 1941, the Die Sinkers filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWillys Overland Motors, Inc., a Delaware corporation, is engagedin the manufacture and sale of automobiles and automobile parts.This proceeding concerns its plant at Toledo, Ohio.The Companyuses large quantities of raw materials in its manufacturing opera-tions,more than 60 per cent of which are shipped to it from pointsoutside the State of Ohio.More than 90 per cent of the automo-biles and automobile parts 'manufactured by the Company at itsToledo plant are shipped outside the State of Ohio.The Companyadmits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Die Sinkers Conference is an unaffiliated labor or-ganization admitting to membership employees of the Company.InternationalAssociation ofMachinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe I. A. M. and the Company have had exclusive bargainingcontracts covering die sinkers employed at its Toledo plant sinceSeptember 1937.The last contract was entered into on June 10, WILLYS OVERLAND MOTORS, INC.5511941.It stated that it was "subject to the condition that in case theNational Labor Relations Board shall designate another as the solebargaining agent for all or a part of the employees in this depart-ment' on account of any electicn by employees in the designateddepartment, this agreement shall be superseded by an agreementwhich the Company may make with the representative appointedby the National Labor Relations Board as a sole bargaining agentin pursuance of such election."Clearly the contract, being termin-able upon the designation of other collective bargaining representa-tives,does not constitute a bar to a present determination ofrepresentatives.2A statement of a Field Examiner of the Board, introduced inevidence at the hearing, shows that the Die Sinkers represents asubstantial number of employees in the unit alleged by it to beappropriate.3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Die Sinkers urges that all die sinkers, trimmer makers, andtheir apprentices, constitute a unit appropriate for the purposes ofcollective bargaining.The I. A. M. contends that all employees inDepartment 109, which includes the persons claimed by the DieSinkers, constitute an appropriate unit and urges the dismissal ofthe petition herein.At the hearing the Company expressed noopinion with respect to the proposed units or any other unit.On November 17, 1938, in a prior proceeding,' the Board foundthat the die sinkers employed by the Company at its Toledo plant'As hereinafter appears, the reference is to Department 109 of the' plant.2 SeeMatter of Consolidated Aircraft CorporationandInternationalUnion, UnitedAutomobile Workers of America,LocalNo. 506, C. I. 0., 7 NL. R B. 1061.3 The Field Examiner reported that the Die Sinkers presented a petition to him signedby 17 persons whose names appear on the Company's pay roll of July 21, 1941. Thereare 24 employees on this pay roll who are in the alleged appropriate unit+Matter of Willys Overland Motors Inc,andInternationalUnion, UnitedAutomobileWorkersof America, Local No 12,9 N. L. R. B 924 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a separate,unit appropriate for the purposes of collectivebargaining.At that timethe die sinkers were members of theI.A. Al.Thereafter,the I.A. M. bargained on behalf of,and, asstated hereinabove,[has] entered into exclusivebargaining con-tractswiththe Companyon behalf of the die sinkers and otheremployees.However, in January 1941,the die sinkers severed theiraffiliationwith theI.A. M. and established the Die Sinkers.Thedie sinkersare highlyskilled craftsmen who serve a 7 to 9 years'apprenticeship h'fore theybecome journeymen die sinkers.Underall these circumsLen^es,we are of the opinion that die sinkers, trim-mer makers,and th _r ,ipprenticesproperlyconstitute a separatebargaining unit.We find that the Company's die inkers,trimmer makers,and theirapprentices at its Toledo plant constitute a unit appropriate forthe purposes of collective bargaining.We further find that saidunit will insure to said employees of the Company the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that those eligible to vote in the election shall be the employ-eeswithin the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directionof Election,subject to such limitations and additions as are here-inafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Willys Overland Motors, Inc., ToledoOhio, within the meaning of Section 9 (c) and Section 2(6) and (7)of the National Labor Relations Act.2.The Company's die sinkers, trimmer makers, and their appren-tices at its Toledo plant,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor WILLYS OVERLAND MOTORS, INC.55c3Relations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining withWillys Overland Motors, Inc., Toledo, Ohio, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the NationalLabor Relations Board and- subject to- Article III, Section 9, ofsaid Rules and Regulations, among the Company's die sinkers, trim-mer makers, and their apprentices at its Toledo plant, who wereemployed during the pay-roil period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporar-ily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether they'desire to be repre-sented by International Die Sinkers Conference, or by InternationalAssociation of Machinists, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.